Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Applicant’s amendment dated February 5th, 2021 responding to the Office Action provided in the rejection of claim 1. 
Claim 2-97 have been preliminarily canceled.
Claim 1 has been amended.
Claims 98-116 have been added.
Claims 1 and 98-116 are remain pending in the application and which have been fully considered by the examiner.
Claims 1 and 108 are in independent form.
Claims 1 and 98-116 are finally rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 108 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,452,359. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other being substantially similar in scope and they use the same limitations, using varying terminology. Both applications disclose a method of modifying input computer program code and a method of executing computer program code. Therefore, claims 1 and 108 of the instant application are anticipated by claims 1 and 13 of the U.S. Patent No. 10,452,359 since claims 1 and 13 of the U.S. Patent No. 10,452,359 contains all the limitations of claims 1 and 108 of the instant application 16/596942.
INSTANT APPLICATION
16/596942
PATENT NO.
10,452,359
Claim 1:
A method of modifying input computer program 2code, the method comprising:
3executing instructions by a processor of a computer system to cause the computer system 4to perform: 5
processing the input computer code to identify first computer program code, 6replacing the identified first computer program code with second computer 7program code and third computer program code, wherein: 8
the second computer program code includes a commented portion, 9wherein the commented portion is at least prefixed by one or more 10comment identifying characters that when present prevents 11execution of the commented portion of the second computer 12program code when the input computer program code is executing; 13
the commented portion of the second computer program code comprises 14executable code; and
 15the third computer program code includes instructions to identify the 16second computer program code and process the commented 17portion of the second computer program code by at least removing 18the one or more comment identifying characters to allow execution 19of the commented portion of the second computer program code; 20
executing the third computer program code when the input computer program 21code is executed to modify the second program code by removing the one 22or more comment identifying characters such that the second computer 23program code is configured to be executed; and 24
after execution of the third computer program code, executing the commented 25portion of the second computer program code with the one or more 26comment identifying characters removed to modify the input computer 27program code. 
Claim 1:
A method of modifying input computer program code, the method comprising:




 processing the input computer program code to identify first computer program code; replacing the identified first computer program code with second computer program code and third computer program code, wherein: 
the second computer program code includes a commented portion, wherein the commented portion is at least prefixed by one or more comment identifying characters that when present prevents execution of the commented portion of the second computer program code when the input computer program code is executing; 
the commented portion of the second computer program code comprises executable code; and 

the third computer program code includes instructions to identify the second computer program code and process the commented portion of the second computer program code by at least removing the one or more comment identifying characters to allow execution of the commented portion of the second computer program code;
 executing the third computer program code when the input computer program code is executed to modify the second program code by removing the one or more comment identifying characters such that the second computer program code is configured to be executed; and 
after execution of the third computer program code, executing the commented portion of the second computer program code with the one or more comment identifying characters removed to modify the input computer program code.
Claim 108:
A method of executing computer program code, the method comprising: 
2executing instructions by a processor of a computer system to cause the computer system 3to perform:
4processing the computer program code to identify first computer program code 5and second computer program code, wherein: 6
the first computer program code includes a commented portion, wherein 7the commented portion is at least prefixed by one or more 8comment identifying characters that when present prevents 9execution of the commented portion of the first computer program 10code when the input computer program code is executing; 11
the commented portion of the first computer program code comprises 12executable code; and 13
the second computer program code includes instructions to identify the 14first computer program code and process the commented portion of 15the first computer program code by at least removing the one or 16more comment identifying characters to allow exec not executing 17the first computer program code; 18
executing the second computer program code to remove the one or more comment 19identifying characters to modify the first program code such that the 20commented portion of the first computer program code with the one or more comment identifying characters removed is configured to be executed.
Claim 13:
A method of executing computer program code, the method comprising:



processing the computer program code to identify second computer program code and third computer program code, wherein: 
the second computer program code includes a commented portion, wherein the commented portion is at least prefixed by one or more comment identifying characters that when present prevents execution of the commented portion of the second computer program code when the input computer program code is executing; 
the commented portion of the second computer program code comprises executable code; and 
the third computer program code includes instructions to identify the second computer program code and process the commented portion of the second computer program code by at least removing the one or more comment identifying characters to allow exec not executing the second computer program code; 
executing the third computer program code to remove the one or more comment identifying characters to modify the second program code such that the commented portion of the second computer program code with the one or more comment identifying characters removed is configured to be executed.


Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 17th, 2021